Name: Commission Regulation (EEC) No 443/87 of 12 February 1987 abolishing the countervailing charge on clementines originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/36 Official Journal of the European Communities 13 . 2. 87 COMMISSION REGULATION (EEC) No 443/87 of 12 February 1987 abolishing the countervailing charge on Clementines originating in Cyprus conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of clementines originating in Cyprus can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 6/87 (3), amended by Regulation (EEC) No 190/87 (4), introduced a countervailing charge on Clementines originating in Cyprus ; Whereas for Clementines originating in Cyprus there were no prices for six consecutive working days ; whereas the Article 1 Regulation (EEC) No 6/87 is hereby repealed. Article 2 This Regulation shall enter into force on 13 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5 . 1972, p. 1 . (*) OJ No L 119, 8 . 5. 1986, p. 46. (3) OJ No L 1 , 3 . 1 . 1987, p. 11 . H OJ No L 21 , 23 . 1 . 1987, p. 62.